DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1) Claims 10-16 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,497,124 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate/render obvious the instant claims.
Regarding claim 10, instant claim 10 and patent claim 1 are both directed to a method of reprogramming a cell to a less differentiated state comprising transfected a differentiated cell with one or more RNA molecule encoding reprogramming factors and culturing the transfected cells in a medium that supports reprogramming.  Patent claim 1 does not teach that species of reprogramming factors as recited in instant claim 10.  However, at the time of the patent RNA sequences of Oct4, Sox2, Klf4, c-myc, Nanog, and Lin28 were established and being transfected into cells to successfully reprogram 
Also, patent claim 5 specifies the same reprogramming factor species as recited in instant claim 10.  The main difference between patent claim 5 and instant claim 10 is that patent claim 5 more narrowly specifies the reprogramming factor medium and that step b is repeated 5 times.  As such, patent claim 5 is an anticipatory species of instant claim 10.
Regarding instant claims 11-14, patent claim 8 discloses a skin cell.  Thus, patent claims 8 anticipates instant claims 11-14.
Regarding claims 15, patent claim 6 specifies that the cells are contacted with poly-L-lysine, poly-L-ornithine, RGD, fibronectin, vitronectin, collagen, or laminin.  Thus, patent claim 6 anticipates instant claim 15.
Regarding claim 16, patent claim 7 discloses that one or more synthetic RNA molecules contains at least one member of the group: a pseudouridine residue and a 5-methylcytidine residue.  Thus, patent claim 7 anticipates instant claim 16.
Regarding claim 18, instant claim 18 and patent claim 1 are both directed to a method of reprogramming a cell to a less differentiated state comprising transfected a differentiated cell with one or more RNA molecule encoding reprogramming factors and culturing the transfected cells in a medium that supports reprogramming.  Patent claim 1 does not teach that species of reprogramming factors as recited in instant claim 18.  However, at the time of the patent RNA sequences of Oct4, Sox2, Klf4, c-myc, Nanog, and Lin28 were established and being transfected into cells to successfully reprogram 
Also, patent claim 5 specifies the same reprogramming factor species as recited in instant claim 18.  The main difference between patent claim 5 and instant claim 18 is that patent claim 5 more narrowly specifies the reprogramming factor medium and that step b is repeated 5 times.  As such, patent claim 5 is an anticipatory species of instant claim 18.
Regarding instant claims 19-22, patent claim 8 discloses a skin cell.  Thus, patent claims 8 anticipates instant claims 19-22.
Regarding claims 23, patent claim 6 specifies that the cells are contacted with poly-L-lysine, poly-L-ornithine, RGD, fibronectin, vitronectin, collagen, or laminin.  Thus, patent claim 6 anticipates instant claim 23.
Regarding claim 24, patent claim 7 discloses that one or more synthetic RNA molecules contains at least one member of the group: a pseudouridine residue and a 5-methylcytidine residue.  Thus, patent claim 7 anticipates instant claim 24.


(2) Claims 10-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 12, and 13 of U.S. Patent No. 9,399,761 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate/render obvious the instant claims.

Also, patent claim 12 specifies the same reprogramming factor species as recited in instant claim 10.  The main difference between patent claim 12 and instant claim 10 is that patent claim 12 more narrowly specifies that step b is repeated 2 times.  As such, patent claim 12 is an anticipatory species of instant claim 10.
Regarding instant claims 11-14, patent claims 3-5 discloses a skin cell.  Thus, patent claims 3-5 anticipates instant claims 11-14.
Regarding claims 15, patent claim 10 specifies that the cells are contacted with fibronectin or vitronectin.  Thus, patent claim 10 anticipates instant claim 15.
Regarding claim 16, patent claim 13 discloses that one or more synthetic RNA molecules contains at least one member of the group: a pseudouridine residue and a 5-methylcytidine residue.  Thus, patent claim 13 anticipates instant claim 16.
Regarding instant claim 17, patent claim 2 discloses that the reprogramming medium is substantially free of immunosuppressants.

Also, patent claim 12 specifies the same reprogramming factor species as recited in instant claim 18.  The main difference between patent claim 12 and instant claim 18 is that patent claim 12 more narrowly specifies that step b is repeated 2 times.  As such, patent claim 12 is an anticipatory species of instant claim 18.
Regarding instant claims 19-22, patent claims 3-5 discloses a skin cell.  Thus, patent claims 3-5 anticipates instant claims 19-22.
Regarding claims 23, patent claim 10 specifies that the cells are contacted with fibronectin or vitronectin.  Thus, patent claim 10 anticipates instant claim 23.
Regarding claim 24, patent claim 13 discloses that one or more synthetic RNA molecules contains at least one member of the group: a pseudouridine residue and a 5-methylcytidine residue.  Thus, patent claim 13 anticipates instant claim 24.


(3) Claims 10-16 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, and 10 of U.S. Patent No. 9,562,218 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate/render obvious the instant claims.
Regarding claim 10, instant claim 10 and patent claim 1 are both directed to a method of reprogramming a cell to a less differentiated state comprising transfected a differentiated cell with one or more RNA molecule encoding reprogramming factors,  Oct4, Sox2, Klf4, c-myc, Nanog, and Lin28, and culturing the transfected cells in a medium that supports reprogramming.  Patent claim 1 further specifies that the reprogramming medium has albumin.  Thus patent claim 1 is an anticipatory species of instant claim 10
Regarding instant claims 11-14, patent claims 2-5 disclose a skin cell.  Thus, patent claims 2-5 anticipates instant claims 11-14.
Regarding claims 15, patent claim 9 specifies that the cells are contacted with poly-L-lysine, poly-L-ornithine, RGD, fibronectin, vitronectin, collagen, or laminin.  Thus, patent claim 9 anticipates instant claim 15.

Regarding claim 18, instant claim 18 and patent claim 1 are both directed to a method of reprogramming a cell to a less differentiated state comprising transfected a differentiated cell with one or more RNA molecule encoding reprogramming factors,  Oct4, Sox2, Klf4, c-myc, Nanog, and Lin28, and culturing the transfected cells in a medium that supports reprogramming.  Patent claim 1 further specifies that the reprogramming medium has albumin.  Thus patent claim 1 is an anticipatory species of instant claim 18.
Regarding instant claims 19-22, patent claims 2, 4, 5 disclose a skin cell.  Thus, patent claims 2, 4, 5 anticipates instant claims 19-22.
Regarding claims 23, patent claim 9 specifies that the cells are contacted with poly-L-lysine, poly-L-ornithine, RGD, fibronectin, vitronectin, collagen, or laminin.  Thus, patent claim 9 anticipates instant claim 23.
Regarding claim 24, patent claim 10 discloses that one or more synthetic RNA molecules contains at least one member of the group: a pseudouridine residue and a 5-methylcytidine residue.  Thus, patent claim 10 anticipates instant claim 24.

(4) Claims 10-16 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,695,401 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate/render obvious the instant claims.

	Regarding claims 10-14 and 19-22, patent claims 2-5 discloses a skin cell harvested from a dermal punch biopsy.  As such, patent claims 2-5 disclose an anticipatory species of instant claims 10-14 and 19-22.
	Regarding claims 15 and 23, patent claim 6 discloses the method of claim 1, further comprising contacting the cell with at least one member of the group: poly-L-lysine, poly-L-ornithine, RGD peptide, fibronectin, vitronectin, collagen, and laminin.  Thus patent claim 6 is an anticipatory species of patent claim 6.
	Regarding claims 16 and 24, patent claim 7 discloses wherein the synthetic RNA molecule contains at least one of a pseudouridine or a 5-methylcytidine residue.  Thus, patent claim 7 is an anticipatory species of patent claims 16 and 24.


(5) Claims 10-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,879,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate/render obvious the instant claims.
Regarding claims 10 and 18, patent claim 1 discloses a method for reprogramming a cell to a less differentiated state, comprising: (a) providing a non-pluripotent cell; (b) culturing the cell; and (c) transfecting the cell with a synthetic RNA molecule, wherein: the RNA molecule encodes one or more reprogramming factor(s) selected from the group consisting of Oct4 protein, Sox2 protein, Klf4 protein, c-Myc protein, 1-Myc protein, Tert protein, Nanog protein, and Lin28 protein, the transfecting results in the cell expressing the one or more reprogramming factor(s) which reprograms the cell to a less differentiated state, and step (c) is performed without using irradiated human neonatal fibroblast feeder cells and occurs in the presence of a medium containing ingredients that support reprogramming of the cell to a less differentiated state.  Thus, patent claim 1 discloses a species of instant claims 1 and 18 because the patent claim more narrowly specifies without feeder cells.
Instant claims 11-17 have identical claim language to patent claims 2-8 and instant claims 19-25 have identical claim language to patent claims 2-8.  As such, the patent claims are anticipatory species of instant claims 11-17 and 19-25.

(6) Claims 10-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,969,983 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate/render obvious the instant claims.
Regarding claims 10 and 18, patent claim 1 discloses a method for reprogramming a non-pluripotent cell comprising: (a) providing a non-pluripotent cell, the non-pluripotent cell being derived from a biopsy of a human subject; (b) culturing the non-pluripotent cell; and (c) transfecting the non-pluripotent cell with a synthetic RNA molecule, wherein: the synthetic RNA molecule encodes one or more reprogramming factor(s) selected from the group consisting of Oct4 protein, Sox2 protein, Klf4 protein, c-Myc protein, I-Myc protein, Tert protein, Nanog protein, and Lin28 protein, the transfecting results in the non-pluripotent cell expressing the one or more reprogramming factor(s) which reprograms the non-pluripotent cell; and step (c) is performed without using irradiated human neonatal fibroblast feeder cells and occurs in the presence of a medium containing ingredients that support reprogramming of the non-pluripotent cell.  Thus, patent claim 1 discloses a species of instant claims 1 and 18 because the patent claim more narrowly specifies without feeder cells.
Instant claims 11-17 have identical claim language to patent claims 2-6 and instant claims 19-25 have identical claim language to patent claims 2-6.  As such, the patent claims are anticipatory species of instant claims 11-17 and 19-25.


	Regarding claim 10, patent claim 1 discloses a method for reprogramming a differentiated cell to a less differentiated state, comprising: (a) providing a differentiated cell; (b) culturing the differentiated cell; (c) transfecting the differentiated cell with one or more synthetic RNA molecules, wherein the one or more synthetic RNA molecules include at least one RNA molecule encoding one or more reprogramming factors and wherein the transfecting results in the cell expressing the one or more reprogramming factors; and (d) repeating step (c) at least twice during 5 consecutive days, wherein the amount of one or more synthetic RNA molecules transfected in one or more later transfections is greater than the amount transfected in one or more earlier transfections, to result in the cell being reprogrammed to a less differentiated state, wherein steps (c) and (d) occur in the presence of a medium containing ingredients that support reprogramming of the differentiated cell to a less differentiated state.  Thus patent claim 1 discloses an anticipatory species of instant claim 10 because it further specifies repeating step c at least twice during 5 consecutive days.
Instant claims 11-17 have identical claim language to patent claims 2-8. As such, the patent claims are anticipatory species of instant claims 11-17.
	Regarding claim 18, patent claim 9 discloses a method for reprogramming a non-pluripotent cell, comprising: (a) providing a non-pluripotent cell; (b) culturing the non-pluripotent cell; and (c) transfecting the non-pluripotent cell with one or more synthetic 
Instant claims 19-25 have identical claim language to patent claims 2-8. As such, the patent claims are anticipatory species of instant claims 19-25.

 (8) Claims 10-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,301,599 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate/render obvious the instant claims.
	Regarding claim 10, patent claim 1 discloses a method for reprogramming a differentiated cell to a less differentiated state, comprising: (a) providing a differentiated cell; (b) culturing the differentiated cell; and (c) transfecting the differentiated cell with one or more synthetic RNA molecules, wherein the one or more synthetic RNA molecules include at least one RNA molecule encoding one or more reprogramming factors; wherein the transfecting results in the cell expressing the one or more reprogramming factors to result in the cell being reprogrammed to a less differentiated state; and wherein step (c) is performed without using irradiated human neonatal fibroblast feeder cells and occurs in the presence of a medium containing ingredients 
Instant claims 11-17 have identical claim language to patent claims 2-8. As such, the patent claims are anticipatory species of instant claims 11-17.
	Regarding claim 18, patent claim 9 discloses A method for reprogramming a non-pluripotent cell, comprising: (a) providing a non-pluripotent cell; (b) culturing the non-pluripotent cell; and (c) transfecting the non-pluripotent cell with one or more synthetic RNA molecules, wherein the one or more synthetic RNA molecules include at least one RNA molecule encoding one or more reprogramming factors; wherein the transfecting results in the cell expressing the one or more reprogramming factors to result in the cell being reprogrammed; and wherein step (c) is performed without using irradiated human neonatal fibroblast feeder cells and occurs in the presence of a medium containing ingredients that support reprogramming of the cell.  Thus, patent claim 9 discloses an anticipatory species of instant claim 18 because it further specifies without feeder cells.
Instant claims 19-25 have identical claim language to patent claims 2-8. As such, the patent claims are anticipatory species of instant claims 19-25.

(8) Claims 10-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,443045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate/render obvious the instant claims.

Instant claims 11-17 have identical claim language to patent claims 2-8. As such, the patent claims are anticipatory species of instant claims 11-17.
	Regarding claim 18, patent claim 9 discloses A method for reprogramming a non-pluripotent cell, comprising: (a) providing a non-pluripotent cell; (b) culturing the non-pluripotent cell; and (c) transfecting the non-pluripotent cell with one or more synthetic RNA molecules, wherein the one or more synthetic RNA molecules include at least one RNA molecule encoding one or more reprogramming factors; wherein the transfecting results in the cell expressing the one or more reprogramming factors to result in the cell being reprogrammed; and wherein step (c) is performed at least twice and the amount 
Instant claims 19-25 have identical claim language to patent claims 2-8. As such, the patent claims are anticipatory species of instant claims 19-25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(1) Claim(s) 10-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Warren (Warren et al. Cell Stem Cell 7:1-13, 11/2010; of record in IDS 9/6/2019).
Regarding claims 10 and 18, Warren discloses primary human neonatal epidermal keratinocytes,  BJ hFF, and human fetal skin fibroblasts were used in their reprogramming method (p. 10, col 2, Cell section).  These disclosure expressly disclose providing a differentiated cell or non-pluripotent cell of step a and culturing the differentiated cell or non-pluripotent cell of step b.  These cells were transfected with 
Regarding claims 11, 12, 19, and 20, Warren discloses obtaining some of the skin cell by dermal punch biopsy (p. 10, col 2, Cell section).  
Regarding claims 13, 14, 21 and 22, Warren discloses differentiated/non-pluripotent cells are human skin cells as discussed above.  As such, Warren expressly discloses wherein the differentiated/non-pluripotent cell is from a human subject (claims 13 and 21) and wherein the differentiated/non-pluripotnet cell is a skin cell (claims 14 and 22).  
Regarding claims 15 and 23, Warren discloses that the cells programmed to a cell differentiated state were cultured as embryoid bodies on gelatin (p. 12, col 1, 
Regarding claims 16 and 24, Warren discloses that the RNAs encoding the reprogramming factors comprised pseudouridine and 5-methylcytidine residues (p. 10, col 1, Synthesis of Modified RNA section).  Thus Warren expressly discloses the limitations of claims 16 and 24. 
Regarding claims 17 and 25, Warren does not culture with immunosuppressants.  As such, Warren expressly discloses the limitations of wherein the medium is substantially free of immunosuppressants.

(2) Claim(s) 10, 13-15, 17, 18, 21-23 and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yakubov (Yakubov et al. Biochemical and Biophysical Research Communications 394:189-193, February 2010; of record in IDS 9/6/2019).
Regarding claims 10 and 18, Yakubov discloses human foreskin fiborblasts (hFF) were culutured on gelatin growth medium (paragraph bridging pp. 189 and 190).  These disclosure expressly disclose providing a differentiated cell or non-pluripotent cell of step a and culturing the differentiated cell of step b.  hFF were transfected with RNA mix comprising RNAs encoding reprogramming factors, Oct4, Lin28, Sox2, or Nanog (p. 189, section 2.1 and p. 190, section 2.2).  These disclosures expressly disclose the transfecting limitations of step (c).  Yakubov discloses that the cell expressed the reprogramming factors (p. 190, Fig. 1).  These disclosures expressly disclose wherein the transfecting results in the cell expressing the reprogramming factors.  Yakubov 
Regarding claims 13, 14, 21 and 22, Yakubov discloses hFF cells as discussed above.  As such, Yakubov expressly discloses wherein the differentiated cell is from a human subject (claims 13 and 21) and wherein the differentiated cell is a skin cell (claims 14 and 22).  
Regarding claims 15 and 23, Yakubov disclose the hFF cell were cultured on gelatin-coated disease (p. 189, last two lines).  Thus, Yakubov expressly discloses contacting the cell with collagen at least because gelatin comprises collagen.
Regarding claims 17 and 25, Yakubov does not culture with immunosuppressants.  As such, Yakubov expressly discloses the limitations of wherein the medium is substantially free of immunosuppressants.

No claims are allowed.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632